—Judgment, Supreme Court, Bronx County (Joseph Giamboi, J.), entered October 1, 1998, which denied petitioner owner’s CPLR article 78 application to annul respondent Division of Housing and Community Renewal’s determination denying petitioner’s rent restoration application, unanimously affirmed, without costs.
Respondent’s finding that petitioner failed to restore required services is rationally based upon the report of its inspector (see, Matter of Simkowitz v New York State Div. of Hous. & Community Renewal, 251 AD2d 5; Matter of Chelrae Estates v State Div. of Hous. & Community Renewal, 225 AD2d 387, 389). There is no merit to petitioner’s claim that the inspection was conducted in violation of respondent’s own Policy Statement 96-1. The record shows that at least 51% of the tenants affected by the rent reduction order did object to petitioner’s application for a rent restoration. We have considered petitioner’s other arguments, including that one of the conditions found by the inspector is de minimis and that it was denied due process, and find them unavailing. Concur — Sullivan, J. P., Tom, Lerner and Buckley, JJ.